DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 4-5 and 20-21 have been canceled.
Claims 1-3, 6-19 and 22-24 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1, 3, 6-12, 16-17, and 22-24, and of species a method for rapidly determining the antibiotic susceptibility of bacteria in the subject’s bodily fluid sample, in the reply filed on 6/15/2022 is acknowledged.
Claims 2, 13-15 and 18-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1, 3, 6-12, 16-17, and 22-24 are being examined in this application, insofar as they read on the elected species of a method for rapidly determining the antibiotic susceptibility of bacteria in the subject’s bodily fluid sample.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the patient’s infected bodily fluid samples” (line 5). There is insufficient antecedent basis for this limitation in the claim, because Claim 6 is dependent from Claim 1, and Claim 1 recites an infected bodily fluid sample from a subject. Applicant may amend this limitation in Claim 6 to recite “the infected bodily fluid samples” to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 6 is directed to a method comprising calculating statistical distance, comparing the statistical distance between treatment group and control group, and determining the antibiotic susceptibility of bacteria. Claim 6 recites at least one step or act, including calculating statistical distance. Thus, claim 6 is to a process, which is one of the statutory categories of invention. Limitation in claim 6 recites “calculating an adaptive, multidimensional Probability Binned-signature Quadratic Form (PB-sQF) statistical distance”, which has a BRI that requires performing an arithmetic calculation. This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, this limitation in claim 6 falls into the “mathematical concept” grouping of abstract ideas. Claim 6 also recites steps of “comparing” and “determining”, such steps are very general conceptual steps that amount to forming a judgment. Mental activities such as forming a judgment, observation, evaluation or opinion are examples of general concepts. Thus, these limitations in claim 6 fall into the “mental process” groupings of abstract ideas. Besides the abstract idea, claim 6 does not recites additional element. Accordingly, claim 6 does not integrate the recited judicial exception into a practical application and claim 6 is therefore directed to the judicial exception. Claim 6 does not require any particular application of the recited calculation and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Therefore, claim 6 as a whole does not amounts to significantly more than the abstract idea itself. Accordingly, claim 6 is not eligible and should be rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 16-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Super et al (US 2015/0064703 A1; 3/5/2015. Cited on IDS) in view of Huang et al (Anal. Chem. 2015;87:1941-1949. Cited on IDS).
The instant claims recite a method for rapidly determining the antibiotic susceptibility of bacteria in the subject’s bodily fluid sample comprising: isolating an infected bodily fluid sample from a subject; dividing the infected bodily fluid sample into samples for incubation with an antibiotic and a paired control sample that is not incubated with any antibiotic; collecting multidimensional data via flow cytometry of the infected bodily fluid samples incubated with the antibiotic and the paired control sample; and analyzing the multidimensional data to determine if bacteria in one of the infected bodily fluid samples is susceptible to the antibiotic.
Super teaches a method for rapidly determining the antibiotic susceptibility of bacteria in a subject’s bodily fluid sample (para 0007, 0009) comprising: isolating an infected bodily fluid sample from the subject (para 0027, 0035); dividing the infected bodily fluid sample into samples for incubation with an antibiotic and a paired control sample that is not incubated with any antibiotic (para 0132, 0142); collecting data via flow cytometry of the infected bodily fluid samples incubated with the antibiotic and the paired control sample (para 0155); and analyzing the data to determine if bacteria in one of the infected bodily fluid samples is susceptible to the antibiotic (para 0199). Super teaches the method further comprising determining whether bacteria in the infected bodily fluid sample are susceptible to the antibiotic, and treating the subject with a therapeutically effective amount of an antibiotic based on the determination of antibiotic susceptibility (para 0009, 0202). Super teaches the method further comprising diluting the infected bodily fluid sample with a bacterial growth medium before dividing the infected bodily fluid sample (para 0044, 0105). Super teaches the method further comprising incubating the infected bodily fluid sample to allow for bacterial growth (para 0149).

Super does not teach the method wherein multidimensional data is collected and analyzed (claim 1), and the method further comprising calculating an adaptive, multidimensional Probability Binned-signature Quadratic Form (PB-sQF) statistical distance, and comparing the statistical distance (claim 6).
However, Super does teach the method is for rapidly determining the antibiotic susceptibility of bacteria in a subject’s bodily fluid sample, wherein the method comprises collecting data via flow cytometry of an infected bodily fluid samples incubated with the antibiotic and a paired control sample, and analyzing the data to determine if bacteria in one of the infected bodily fluid samples is susceptible to the antibiotic. Huang teaches rapid cytometric antibiotic susceptibility testing utilizing adaptive multidimensional statistical metrics (Title), comprising calculating an adaptive, multidimensional Probability Binned-signature Quadratic Form (PB-sQF) statistical distance between the flow cytometric data of antibiotic-treated bacteria and no-antibiotic treated bacteria, and comparing the statistical distance, wherein PB-sQF is developed and applied to analyze flow cytometric data of bacterial responses to antibiotic exposure, and a rapid and robust antimicrobial susceptibility test can be constructed by statistically characterizing the differences between sample and control flow cytometric populations, and distances vs paired controls coupled with rigorous statistical confidence limits offer a new path toward investigating initial biological responses, screening for drugs, and shortening time to result in antimicrobial sensitivity testing (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize an adaptive multidimensional Probability Binned-signature Quadratic Form (PB-sQF) statistical distance in a method for rapidly determining the antibiotic susceptibility of bacteria, since Super and Huang both disclose a method for rapidly determining the antibiotic susceptibility of bacteria in a sample, Super discloses collecting data via flow cytometry and analyzing the collected data to determine if bacteria in the sample is susceptible to an antibiotic, and Huang discloses that PB-sQF is developed and applied to analyze flow cytometric data of bacterial responses to antibiotic exposure, and offers a new path toward investigating initial biological responses, screening for drugs, and shortening time to result in antimicrobial sensitivity testing. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to utilize an adaptive multidimensional Probability Binned-signature Quadratic Form (PB-sQF) statistical distance, with a reasonable expectation for successfully rapidly determining the antibiotic susceptibility of bacteria in a subject’s bodily fluid sample.

Claims 7-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Super et al (US 2015/0064703 A1; 3/5/2015. Cited on IDS) in view of Huang et al (Anal. Chem. 2015;87:1941-1949. Cited on IDS) as applied to claims 1, 3, 6, 16-17, 22, and 24 above, further in view of Faria et al (BMC Microbiology. 2015;15:215.).
The references cited above do not teach the method further comprising treating the infected bodily fluid sample with saponin for the claimed time, wherein saponin lysis and incubation last for about 0.5 hours to about 2 hours (claims 7-12 and 23).
However, Super and Huang both teach a method for rapidly determining the antibiotic susceptibility of bacteria in a sample, and Super does teach the method further comprising treating the infected bodily fluid sample with cell lysing reagents (para 0040), and incubating the treated sample for at least thirty minutes, at least forty-five minutes, or at least one hour, at any appropriate temperature (para 0044), wherein cultivation is used to increase the number of microbes available for antibiotic susceptibility testing (para 0105). Before the effective filing date of the claimed invention, it was well-known in the art that saponin is a cell lysing reagent (p.2 col right – para 2), as evidenced by Faria. Faria teaches treating infected bodily fluid sample with saponin for 15 min (p.12 col right – last para, p.13 col left – first para), wherein saponin treatment could be used to recover bacterial cells directly from the infected bodily fluid sample without compromising microbial viability (p.10 col left – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat infected bodily fluid sample with saponin, since Super and Huang both disclose a method for rapidly determining the antibiotic susceptibility of bacteria in a sample, Super discloses treating an infected bodily fluid sample with cell lysing reagents and incubating the treated sample to increase the number of microbes available for antibiotic susceptibility testing, and Faria discloses that saponin is a well-known cell lysing reagent, and that saponin could be used to recover bacterial cells directly from an infected bodily fluid sample without compromising microbial viability. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform saponin treatment and incubation at an optimized temperature and incubation time to allow an optimized cell growth/expansion as a matter of routine experimentation, see Super para 0044 and 0105. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to treat infected bodily fluid sample with saponin, with a reasonable expectation for successfully rapidly determining the antibiotic susceptibility of bacteria in a subject’s bodily fluid sample.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651